department of the treasury internal_revenue_service washington d c date uil number info release date dear cc dom it a 03kgross cor-109892-00 badge no thank you for your letter of date requesting general information about substantiation of charitable_contributions by use of the internet under dollar_figure of revproc_00_1 2000_1_irb_4 the national_office may issue a general information_letter to call attention to a well-established interpretation or principle of tax law a general information_letter is advisory only and has no binding effect on the internal_revenue_service you have asked whether the requirements of sec_170 and sec_6115 may be met by electronic mail the service has not yet ruled on this issue we expect however that electronic mail that contains the information required by those sections and is provided in a timely manner under those sections would most likely be accepted by the service as meeting the requirements of sec_170 and sec_6115 you have also posed the question of whether a sec_170 statement or a sec_6115 statement may be provided by a for-profit organization that uses the internet to solicit contributions on behalf of charities because this question is novel and complex we cannot answer it in the context of a general information_letter you are of course welcome to pose that question in a private_letter_ruling request cor-109892-00 the internal_revenue_service is currently working on an announcement seeking comments on internet tax issues relating to tax-exempt organizations this should not dissuade exempt_organizations from asking for private letter rulings on internet-related issues in submitting a private_letter_ruling request you will need to submit a complete statement of facts including a detailed description of the transaction and a statement of supporting authorities see of revproc_00_1 i r b pincite sincerely acting assistant chief_counsel income_tax accounting by karin g gross senior technician reviewer branch
